Citation Nr: 1012278	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-31 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
disability benefits, in the amount of $668.00.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to February 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (Committee) in Denver, Colorado.

Based on recent statements from the Veteran he appears to be 
raising another claim of entitlement to interest in monies 
the Veteran was unable to use over a two year period.  
Appropriate action should be taken to address this new 
claim.  


FINDINGS OF FACT

1.  The reduced amount of overpaid compensation benefits is 
$668.00.

2.  The Veteran was at fault in the creation of the 
overpayment of compensation benefits because of his fugitive 
felon status.  VA was not at fault in the creation of the 
overpayment of the compensation benefits.

3.  The failure of the Government to insist upon its right 
to repayment would result in unjust enrichment of the 
Veteran, inasmuch as he accepted benefits to which he was 
not entitled, based on his fugitive felon status and 
subsequent incarceration.

4.  Collection of that indebtedness would not defeat the 
purpose of the compensation benefit program, or otherwise be 
inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of VA compensation benefits, in 
the amount of $668.00, would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 
C.F.R. §§ 1.963, 1.965 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to the applicable law and regulations, recovery of 
overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 
1.963(a), 1.965.  The phrase "equity and good conscience" 
means the arrival at a fair decision between the obligor and 
the Government.  In making this determination, consideration 
will be given to the following elements (which are not 
intended to be all- inclusive): (1) fault of the debtor, (2) 
balancing of faults between the debtor and VA, (3) undue 
hardship of collection on the debtor, (4) defeat of the 
purpose of an existing benefit to the appellant, (5) unjust 
enrichment of the appellant, and (6) whether the appellant 
changed positions to his or her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a).

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a); see also Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).

The Committee's October 2006 decision determined that there 
was no fraud, misrepresentation, or bad faith on the part of 
the Veteran in the creation of the overpayment, thus 
removing any legal impediment to the granting of a waiver in 
this matter.  The question now before the Board is whether 
the facts dictate that a waiver should be granted under the 
standard of "equity and good conscience."

In June 1997, the Veteran was notified of a modification of 
his award.  The letter noted that a VA Form 21-8764 was 
enclosed with the notice.  The RO advised the Veteran to 
read the form because it contained "important information" 
about his right to receive his benefits.  The VA Form 21-
8764 states, in pertinent part, that compensation is subject 
to future adjustment, and that "benefits will be reduced 
upon incarceration in a Federal, State, or local penal 
institution in excess of 60 days for conviction of a 
felony."  The same form was sent to the Veteran in July 
1997, when he was advised that there had been a change in 
his monthly rate of compensation.

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chem. Found., 
Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (VA need only mail notice to the last 
address of record for the presumption to attach).  This 
presumption of regularity in the administrative process may 
be rebutted by "clear evidence to the contrary."  Schoolman 
v. West, 12 Vet. App. 307, 310 (1999).  

As correspondence sent to the Veteran indicated that VA Form 
21-8764 was provided to the Veteran, the Board finds that 
the presumption of regularity attaches and it is presumed 
the Veteran was given proper notice.

The RO was notified in November 2005 that the Veteran was a 
fugitive felon and immediately took action to stop his VA 
benefits.  See 38 C.F.R. § 3.666.  In November 2005, when 
the RO learned that the Veteran had been a fugitive felon 
since January 2005 as a warrant was issued for his arrest, 
the RO terminated the Veteran's compensation benefits 
retroactively to the date the warrant was issued.  The 
Veteran was apprehended in March 2005 and was incarcerated 
in July 2005.  

In May 2006, the RO notified the Veteran that award action 
was taken to retroactively reduce the Veteran's compensation 
benefits to the 10 percent rate, effective from May 2006, 
which was the Veteran's 61st day of confinement.  The 
revocation of the Veteran's benefits due to his fugitive 
felon status, and the reduction of his benefits to the 10 
percent rate, resulted in an overpayment of $5,810.40.  This 
debt was increased to $6,842.40 when two special payments 
were issued.

In a supplemental statement of the case from December 2009, 
the RO did find fault in the Veteran.  However, the 
Veteran's fault had been mitigated as he did inform the VA 
in a prompt manner of a change of address due to his 
incarceration in July 2005, even though he did not waive his 
due process time of 60 days.  Thus, the RO forgave $6,184.40 
of the indebtedness owed to the government.  Furthermore, 
the RO concluded that an undue financial hardship would 
occur in providing the basic necessities in life such as 
shelter, food, and warmth, if the debt would be collected.  
In addition, the collection of the debt would defeat the 
purpose of the entitled benefit.

Thus, the remaining amount of debt owed to the government is 
$668.00 and was not forgiven by the RO.  

Under applicable federal regulations, a Veteran, surviving 
spouse or child who is receiving compensation must notify 
the VA of all circumstances which will affect his or her 
entitlement to receive, or the rate of, the benefit being 
paid.  38 C.F.R. § 3.660(a)(1).  As a direct result of the 
Veteran's status as a fugitive felon, he has been overpaid 
compensation benefits in the calculated amount of $668.00.  

The Board notes that the Supreme Court has held that 
everyone dealing with the Government is charged with 
knowledge of federal statues and lawfully promulgated agency 
regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 
384-385 (1947).  Thus, regulations are binding on all who 
seek to come within their sphere, "regardless of actual 
knowledge of what is in the [r]egulations or of the hardship 
resulting from innocent ignorance."  Id. at 385, Morris 
(John) v. Derwinski, 1 Vet. App. 260, 265 (1991).

The record clearly shows that the Veteran became a fugitive 
felon in January 2005.  There is no evidence that the 
overpayment was the fault of VA in any degree.  The Veteran 
was at fault in becoming a fugitive felon and VA has 
absorbed a loss in this transaction.  Since the Veteran 
created the circumstances leading to the overpayment in the 
first instance, he should bear the burden of its repayment 
to this modest amount.

In regard to whether collection would defeat the purpose of 
the benefit, the Board notes that withholding of benefits or 
recovery would not nullify the objective for which benefits 
were intended since the Veteran was paid compensation 
benefits at the full rate even though he was a fugitive 
felon and subsequently incarcerated.

The Veteran would be unjustly enriched if the benefits were 
not recovered, since failure to make restitution would 
result in unfair gain to the Veteran, as he was erroneously 
paid compensation benefits to which he was not entitled.

The Board has also considered whether the Veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  The Veteran has provided a VA Form 5655, 
Financial Status Report, dated November 2006.  He reported 
that he had a monthly gross salary of $9.00, as he was still 
incarcerated.  His expenses included child support of $50.00 
per month.  

The Veteran was discharged from incarceration in May 2007 
but was re-incarcerated in August 2007.  As of February 
2010, the Veteran was still incarcerated in the Colorado 
Department of Corrections.  Given that the Veteran is 
incarcerated, his basic necessities of life are provided, 
such as food, clothing, and shelter.  Thus, the Board does 
not find that there would be financial hardship on the 
Veteran's part resulting from recovery of the indebtedness 
of $668.00.

Based on the above, the Board concludes that the negative 
evidence outweighs the positive evidence and that the facts 
in this case do not demonstrate that the recovery of the 
overpayment would be against equity and good conscience.  38 
U.S.C.A.  § 5107(b).  Financial hardship is not shown, the 
overpayment is the fault of the Veteran and not the fault of 
VA, and the Veteran would be unjustly enriched if he were 
allowed to keep compensation benefits to which he was not 
entitled.  In essence, the elements of equity and good 
conscience are not in the Veteran's favor.

The Board notes that while the amount of indebtedness of 
$668.00 is not waived, this remaining balance has been paid 
in full, as per a Memorandum from the RO in January 2010.



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), made several amendments to the law governing 
certain VA claims, to include redefining VA's duty-to-assist 
and notification obligations.  However, these changes are 
not applicable to claims such as the one decided herein.  
See Barger v. Principi, 16 Vet. App. 132 (2002).  The United 
States Court of Appeals for Veterans Claims in Barger held 
that the VCAA, with its expanded duties, is not applicable 
to cases involving waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51.

ORDER

Entitlement to a waiver of the recovery of an overpayment of 
disability benefits, in the reduced amount of $668.00 is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


